Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver US20200064856 in view of Cornett US8094040.
Regarding claim 34, Silver discloses  a method, comprising: generating(microphones 152 of figs. 1, 5 and ¶22), by a plurality of microphones coupled to a vehicle, sound data; generating(perception 172 of figs. 1, 5 and ¶23), by an object sensor coupled to the vehicle, object data indicative of one or more objects in an environment of the vehicle; and based on the determined (fig. 1 and ¶s42,48) direction and the object data, associating the siren signal with an object in the environment of the vehicle.
Silver fails to explicitly disclose filtering, by a phase filtering circuit, the sound data generated by the plurality of microphones to produce phase filtered sound data from the plurality of microphones; detecting a siren signal based on the phase filtered sound data from the plurality of microphones; determining a direction to a source of the siren signal based on the phase filtered sound data from the plurality of microphones.
However Cornett discloses in fig. 12 and col.7:27-50 filtering, by a phase filtering circuit, the sound data generated by the plurality of microphones to produce phase filtered sound data from the plurality of microphones; detecting (output of output signal circuit 30 of fig. 12 and col.9:45-53) a siren signal based on the phase filtered sound data from the plurality of microphones; determining (fig. 14 and col. 11:5-10)  a direction to a source of the siren signal based on the phase filtered sound data from the plurality of microphones.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention include the cited features of Cornett into Silver as an alternative method of detecting siren sound direction to enhance system versatility. 
Regarding claim 35, Cornett discloses in fig. 14 and col.11:5-10 discloses  wherein determining the direction to the source of the siren signal based on the phase filtered sound data comprises: determining which of the plurality of microphones is closest to the source of the siren signal.
Regarding claim 36, Cornett discloses in  fig, 17 and col. 14:15-41 wherein determining which of the plurality of microphones is closest to the source of the siren signal comprises: comparing at least one of an amplitude (predominant siren signal)  or a timing of the phase filtered sound signal from the plurality of microphones.
Regarding claim 37, Silver discloses in fig. 1 and ¶29 wherein the object sensor comprises at least one of a light detection and ranging (LIDAR) sensor, a radio detection and ranging (RADAR) sensor, or a camera.
Regarding claim 38, Silver discloses in fig.1 and ¶48 further comprising:
determining a relative movement of the source of the siren signal and the vehicle.
	Regarding claim 39, Silver discloses in fig.5 and ¶52 further comprising:
controlling the vehicle based on the detected siren signal.
	Regarding claim 40, Silver discloses in fig.5 and ¶51 in view block 560 of fig. 5 and ¶52 ‘yield to all larger vehicles’ thus reads on wherein controlling the vehicle based on the detected siren signal comprises: adjusting at least one of a speed or a direction of the vehicle based on the detected siren signal.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, Silver US20200064856 discloses  a system comprising: a plurality of microphones (microphones 152 of fig. 1 and ¶22) configured to generate sound data; an object sensor (perception 172 of fig. 1 and ¶23) configured to generate object data indicative of one or more objects in an environment of the system. Silver further contemplates in ¶48 detecting siren sound and associating siren with the source of the siren sound. 
Further Cornett US8094040 discloses in fig. 12 and col.7:27-50 phase lock loop detector 21 for detecting siren sounds. 
However, no prior discloses, teaches or suggests the combination of elements as recited in claim 21 arranged in a manner to include “a phase filtering circuit configured to phase filter the sound data generated by the plurality of microphones to produce phase filtered sound data from the plurality of microphones; and a processor communicably coupled to the phase filtering circuit and the object sensor, wherein the processor is configured to perform operations comprising: detecting a siren signal based on the phase filtered sound data from the plurality of microphones; determining a direction to a source of the siren signal based on the phase filtered sound data from the plurality of microphones; and based on the determined direction and the object data, associating the siren signal with an object in the environment of the system”.
Therefore, claim 21 is allowed with associated dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685